Exhibit 10.30
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (“Agreement”) is effective as of March 1, 2009
(the “Effective Date”), by and between EMMIS OPERATING COMPANY, an Indiana
company (“Employer”), and J. SCOTT ENRIGHT, an Indiana resident (“Executive”).
RECITALS
     WHEREAS, Employer and its affiliates are engaged in the ownership and
operation of certain radio, magazine and related operations (together, the
“Emmis Group”); and
     WHEREAS, Employer desires to employ Executive and Executive desires to be
so employed.
     NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
covenants set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:
AGREEMENT
     1. Employment Status and Duties. Upon the terms and subject to the
conditions set forth in this Agreement, Employer hereby employs Executive, and
Executive hereby accepts exclusive employment with Employer. During the Term (as
defined below), Executive shall serve as Executive Vice President, General
Counsel and Secretary. Executive shall have such duties, functions, authority
and responsibilities as are commensurate with the position. Executive’s services
hereunder shall be performed on an exclusive, full-time basis in a professional,
diligent and competent manner to the best of Executive’s abilities. Executive
shall not undertake any outside employment or business activities without the
prior written consent of Employer. Employer consents to Executive’s continued
involvement with the Milton and Rose D. Friedman Foundation, Inc., so long as
such involvement does not interfere with Executive’s duties and obligations
under this Agreement. Executive shall be permitted to serve on the board of
other charitable or civic organizations so long as such services: (i) are
approved in writing in advance by Employer; and (ii) do not interfere with
Executive’s duties and obligations under this Agreement. It is understood and
agreed that the location for the performance of Executive’s duties and services
pursuant to this Agreement shall be the offices designated by Employer in
Indianapolis, Indiana. If Executive is elected as a member of the Board of
Directors of Emmis Communications Corporation (“ECC”), he shall serve in such
position without additional remuneration (unless Employer elects to remunerate
“inside directors”) but shall be entitled to the benefit of indemnification
pursuant to the terms of Section 17.10. Executive shall also serve without
additional remuneration as a director and/or officer of one (1) or more of
Employer’s subsidiaries or affiliates if appointed to such position(s) by
Employer and shall also be entitled to the benefit of indemnification pursuant
to the terms of Section 17.10.

 



--------------------------------------------------------------------------------



 



     2. Term. The term of this Agreement shall commence on the Effective Date
and continue through and including February 29, 2012, unless earlier terminated
in accordance with the provisions set forth in this Agreement (the “Term”). For
purposes of this Agreement, the term “First Contract Year” shall be defined to
mean the twelve (12) month period commencing on the Effective Date; the term
“Second Contract Year” shall be defined to mean the twelve (12) month period
commencing on the first anniversary of the Effective Date; the term “Third
Contract Year” shall be defined to mean the twelve (12) month period commencing
on the second anniversary of the Effective Date (each, a “Contract Year”).
     3. Base Salary; Auto Allowance. Upon the terms and subject to the
conditions set forth in this Agreement, Employer shall pay or cause to be paid
to Executive an annualized base salary (the “Base Salary”), payable pursuant to
Employer’s customary payroll practices and subject to applicable taxes and
withholdings as required by law, for each Contract Year, as set forth below:

         
First Contract Year:
  $ 325,000 *  
Second Contract Year:
  $ 350,000    
Third Contract Year:
  $ 375,000  

 

*   Executive agrees to accept a 5% reduction to the Base Salary for the First
Contract Year; provided any other payments to be made to Executive that are
calculated using Base Salary (e.g., bonus calculations, termination of
employment payments, CIC Agreement (as defined below) payments) shall be
calculated without regard to such 5% reduction. For purposes of clarity only,
after applying the 5% reduction, Executive shall be paid a Base Salary of
$308,750 for the First Contract Year.

     Except as otherwise set forth herein, Employer shall have no obligation to
pay Executive the Base Salary for any periods during which Executive fails or
refuses to render services pursuant to this Agreement (except that Executive
shall not be considered to have failed or refused to render services during any
periods of Executive’s incapacity or absence from work due to sickness or other
approved leave of absence in accordance with the Company’s policies, subject to
Employer’s right to terminate Executive’s employment pursuant to Section 11) or
for any period following the expiration or termination of this Agreement. In
addition, it is understood and agreed that Employer may, at its sole election,
pay up to ten percent (10%) of Executive’s Base Salary in Shares (as defined
below); provided that: (i) the Shares are registered with the U.S. Securities
and Exchange Commission (the “SEC”) on a then-effective Form S-8 or other
applicable registration statement and are issued without restriction on resale
(and further provided that the Shares are listed on a securities exchange or
over-the-counter market, which does not include listing on the “pink sheets,” at
the time of issuance), subject to any restrictions on resale under Employer’s
insider trading policy or applicable federal and state law; and (ii) the
percentage of Executive’s Base Salary payable in Shares shall be consistent
with, and the exact number of Shares to be awarded to Executive shall be

2



--------------------------------------------------------------------------------



 



determined in the same manner as, that utilized for the Key Executive Group. The
term “Key Executive Group” refers to the Company’s Chief Operating Officer and
Chief Financial Officer, President — Publishing Division, and President —
International (or, if any of those positions are no longer comparable to
Executive’s position, any other positions mutually agreed upon by the parties).
     During the Term, Executive shall receive a monthly auto allowance in the
amount of One Thousand Dollars ($1,000) (subject to withholding and applicable
taxes as required by law) consistent with Employer’s policy or practices
regarding such allowances, as such policy or practices may be amended from time
to time during the Term in Employer’s sole and absolute discretion; provided,
however, that in no event shall the auto allowance amount paid to Executive
pursuant to this provision be reduced.
     4. Incentive Compensation.
     4.1 Option Grant. Immediately upon approval of this Agreement by the
Compensation Committee, Executive shall be granted an option (the “Option”) to
acquire One Hundred Fifty Thousand (150,000) shares of Class A Common Stock of
ECC (“Shares”), which shall vest on February 29, 2012, subject to the terms of
this Section 4.1. Executive acknowledges and agrees that an option to acquire
Thirty Thousand (30,000) Shares was awarded on March 2, 2009 and such Shares
shall be credited against the Option to acquire One Hundred Fifty Thousand
(150,000) Shares set forth in the preceding sentence. The Option granted
pursuant to this Section 4.1 shall: (i) have an exercise price per share equal
to the Fair Market Value (“FMV”) of the stock on the date of grant (as FMV is
defined in the applicable Equity Compensation Plan, or any subsequent equity
compensation or similar plan adopted by ECC and generally used to make
equity-based awards to management-level employees of the Emmis Group (the
“Plan”)); (ii) notwithstanding any other provisions in this Agreement, be
granted according to the terms and subject to the conditions of the Plan;
(iii) be evidenced by a written grant agreement containing such terms and
conditions as are generally provided for other management-level employees of the
Emmis Group; and (iv) be exercisable for Shares with such restrictive legends on
the certificates in accordance with the Plan and applicable securities laws.
Employer shall use reasonable efforts to register the Shares subject to the
award on a Form S-8 or other applicable registration statement at such time as
the Shares are issued to Executive. The Option granted pursuant to this
Section 4.1 is intended to satisfy the regulatory exemption from the application
of Code Section 409A for certain options for service recipient shares, and it
shall be administered accordingly.
     4.2 Fiscal Year Bonus Amounts. Upon the terms and subject to the conditions
set forth in this Section 4, following the conclusion of each of Employer’s
fiscal years ending February 28, 2010, February 28, 2011 and February 29, 2012
(each, a “Fiscal Year”), Executive shall be eligible to receive one
(1) performance bonus in an annualized target amount equivalent to Fifty percent
(50%) of Executive’s total Base Salary earned during the subject Fiscal Year
(each, a “Fiscal Year Bonus”), the exact amount of which, if any, shall be

3



--------------------------------------------------------------------------------



 



determined based upon Executive’s attainment of certain performance and
financial goals as determined each Fiscal Year by the Compensation Committee of
ECC’s Board of Directors (the “Compensation Committee”), in its sole and
absolute discretion, and communicated to Executive within ten (10) days after a
final determination by the Compensation Committee.
     4.3 Prior Contract Completion Bonus. In full satisfaction of amounts due to
Executive under Executive’s prior employment agreement, (i) Executive shall
receive a payment of One Hundred Thirty Two Thousand Dollars ($132,000) upon
execution of this Agreement and (ii) shall receive payments of Twenty Five
Thousand Dollars ($25,000) on each of May 31, 2009, August 31, 2009,
November 30, 2009, and February 28, 2010 (collectively, the “Prior Contract
Completion Bonus”). The Prior Contract Completion Bonus shall be paid to
Executive as set forth above provided that for any particular payment: (i) this
Agreement is in effect on the applicable payment date, or prior to such date
Executive’s employment has been terminated without Cause or for Good Reason
(pursuant to Section 10), incapacity (pursuant to Section 11) or death (pursuant
to Section 12), and (ii) Executive has fully performed all of Executive’s
material duties and obligations under this Agreement throughout the Term or
until his date of termination and was not in breach of any of the material terms
and conditions of this Agreement (provided that Executive’s failure or inability
to perform his duties and obligations because of his death or incapacity
(pursuant to Section 11), including during leaves of absence, shall not be
considered a breach of this Agreement or non-performance under this provision).
Employer will have the right, in its sole and absolute discretion, to pay all or
a portion of the Prior Contract Completion Bonus in Shares, but only if such
Shares satisfy the resale and listing requirements noted above.
     4.4 Completion Bonus. Except as provided below, on the condition that
Executive remains employed by Employer, on a full-time, continuous basis,
through February 29, 2012, Employer shall make a cash payment to Executive in
the amount of $375,000 (the “Completion Bonus”). The Completion Bonus shall be
paid to Executive within two (2) weeks after February 29, 2012.
     Notwithstanding the foregoing, if Executive’s employment is terminated
prior to February 29, 2012 and such termination is: (a) due to Executive’s
death, (b) on account of Executive’s incapacity pursuant to Section 11, (c) by
Employer other than for Cause pursuant to Section 10, (d) by Executive for Good
Reason pursuant to Section 10, or (e) due to a “Qualifying Termination” (as
defined in the CIC Agreement) following a Change in Control, then Employer shall
pay to Executive, within two (2) weeks after termination of his employment, a
pro-rata portion of the Completion Bonus. Any pro-rated portion of the
Completion Bonus shall be based upon the number of calendar days elapsed between
the Effective Date and the date of termination divided by the total number of
calendar days between the Effective Date and February 29, 2012.

4



--------------------------------------------------------------------------------



 



     4.5 Payment of Bonus Amounts. Employer shall pay or cause to be paid to
Executive the bonus amounts, if earned according to the terms and conditions set
forth in Sections 4.2 through 4.4; provided that, unless provided otherwise in
Sections 4.2 through 4.4 or Sections 9, 10, 11 or 12 of this Agreement, on the
final day of the applicable measuring period for such bonus: (i) this Agreement
is in full force and effect and has not been terminated for any reason (other
than due to a material breach of this Agreement by Employer); and (ii) Executive
is fully performing all of Executive’s material duties and obligations pursuant
to this Agreement and is not in breach of any of the material terms and
conditions of this Agreement (provided that Executive’s failure or inability to
perform his duties and obligations because of his death or incapacity (pursuant
to Section 11), including during leaves of absence, shall not be considered a
breach of this Agreement or non-performance under this provision). In addition,
it is understood and agreed that Employer may, at its sole election, pay any
bonus amounts earned by Executive pursuant to this Section 4 in cash or Shares;
provided that the Shares evidencing any portion thereof are registered with the
SEC on a then-effective Form S-8 or other applicable registration statement and
are issued without restriction on resale (and further provided that the Shares
are listed on a securities exchange or over-the-counter market, which does not
include listing on the “pink sheets,” at the time of issuance), subject to any
restrictions on resale under Employer’s insider trading policy and applicable
federal and state law. In the event that Employer elects pursuant to this
Section 4.5 to pay any Fiscal Year Bonus amounts in Shares, the percentage of
such bonus amounts payable in Shares shall be consistent with, and the exact
number of Shares to be awarded to Executive shall be determined in the same
manner as, that utilized for the Key Executive Group. Any Fiscal Year Bonus
amounts earned by Executive pursuant to the terms and conditions of Section 4.2
shall be paid after the end of the Fiscal Year for which the bonus is earned
(but in no event later than ninety (90) days after the end of such Fiscal Year).
Any and all bonus amounts payable by Employer to Executive pursuant to this
Section 4 shall be subject to applicable taxes and withholdings as required by
law. Notwithstanding any other provisions of this Agreement, any bonus pursuant
to Sections 4.2 through 4.4 shall be paid to Executive by the earlier of the
date specified herein or the date that is no later than two-and-a-half months
after the end of either Employer’s or Executive’s first taxable year (whichever
period is longer) in which any such bonus is no longer subject to a substantial
risk of forfeiture for purposes of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).
     5. Expenses; Travel. Employer shall pay or reimburse Executive for all
reasonable expenses actually incurred or paid by Executive during the Term in
connection with the performance of Executive’s services hereunder upon
presentation of expense statements, vouchers or other supporting documentation
as Employer may require of Executive; provided that, such expenses are otherwise
in accordance with Employer’s policies. Executive shall undertake such travel as
may be required in the performance of Executive’s duties pursuant to this
Agreement.

5



--------------------------------------------------------------------------------



 



     6. Fringe Benefits.
     6.1 Vacation and Other Benefits. Each Contract Year, Executive shall be
entitled to four (4) weeks of paid vacation in accordance with Employer’s
applicable policies and procedures for executive-level employees. Executive
shall also be eligible to participate in and receive the fringe benefits
generally made available to other executive-level employees of Employer in
accordance with and to the extent that Executive is eligible under the general
provisions of Employer’s fringe benefit plans or programs; provided, however,
that Executive understands that these benefits may be increased, changed,
eliminated or added from time to time during the Term as determined in
Employer’s sole and absolute discretion.
     6.2 Insurance and Estate Planning. Each Contract Year, Employer agrees to
reimburse Executive in an amount not to exceed Five Thousand Dollars ($5,000)
for the annual premium and other fees and expenses associated with estate
planning services for Executive, including legal and tax services, and
Executive’s purchase or maintenance of a life or disability insurance policy or
other insurance policies on the life, or related to the care, of Executive.
Executive shall be entitled to freely select and change the beneficiary or
beneficiaries under such policy or policies. Notwithstanding anything to the
contrary contained in this Agreement, Employer’s obligations under this Section
6.2 are expressly contingent upon Executive providing required information and
taking all necessary actions required of Executive in order to obtain and
maintain the subject services, policy or policies, including without limitation
passing any required physical examinations. Reimbursements pursuant to this
Section 6.2 with respect to a Contract Year shall be made as soon as
administratively feasible after Executive submits the information and
documentation required for reimbursement; provided, however, under no
circumstances shall such reimbursement be paid later than two-and-a-half months
after the end of the calendar year or Employer’s taxable year in which such
Contract Year commenced.
     7. Confidential Information.
     7.1 Non-Disclosure. Executive acknowledges that certain information
concerning the business of the Emmis Group and its members (including but not
limited to trade secrets and other proprietary information) is of a highly
confidential nature, and that, as a result of Executive’s employment with
Employer prior to and during the Term, Executive shall receive and develop
proprietary and confidential information concerning the business of Employer
and/or other members of the Emmis Group which, if known to Employer’s
competitors, would damage Employer, other members of the Emmis Group and their
respective businesses. Accordingly, Executive hereby agrees that during the Term
and thereafter, Executive shall not divulge or appropriate for Executive’s own
use, or for the use or benefit of any third party (other than Employer and its
representatives, or as directed in writing by Employer), any information or
knowledge concerning the business of Employer, or any other member of the

6



--------------------------------------------------------------------------------



 



Emmis Group, which is not generally available to the public other than through
the activities of Executive. Executive further agrees that, immediately upon
termination of Executive’s employment for any reason, Executive shall promptly
surrender to Employer all documents, brochures, plans, strategies, writings,
illustrations, client lists, price lists, sales, financial or marketing plans,
budgets and any and all other materials (regardless of form or character) which
Executive received from or developed on behalf of Employer or any member of the
Emmis Group in connection with Executive’s employment prior to or during the
Term. Executive acknowledges that all such materials shall remain at all times
during the Term and thereafter the sole and exclusive property of Employer and
that nothing in this Agreement shall be deemed to grant Executive any right,
title or interest in such material.
     7.2 Ownership of Materials. Employer shall solely and exclusively own all
rights of every kind and nature in perpetuity and throughout the universe in:
(i) the results and proceeds of Executive’s services pursuant to this Agreement;
and (ii) any business, financial, sales or marketing plans and strategies,
documents, presentations or other similar materials, regardless of kind or
character, each of which Executive acknowledges is a work specially ordered by
Employer which shall be considered to be a “work made for hire” for Employer.
The exclusive legal title to all of the aforesaid works, matters, and materials
and all secondary and derivative rights therein, shall belong, at all times, to
Employer.
     7.3 Injunctive Relief. Executive acknowledges that Executive’s breach of
this Section 7 will cause irreparable harm and damage to Employer, the exact
amount of which will be difficult to ascertain; that the remedies at law for any
such breach would be inadequate; and that the provisions of this Section 7 have
been specifically negotiated and carefully written to prevent such irreparable
harm and damage. Accordingly, if Executive breaches this Section 7, Employer
shall be entitled to injunctive relief (including attorneys’ fees and costs)
enforcing this Section 7 to the extent reasonably necessary to protect
Employer’s legitimate interests, without posting bond or other security.
     8. Non-Interference; Non-Competition; Injunctive Relief.
     8.1 Non-Interference. During the Term, and for a period of two (2) years
immediately following the expiration or early termination of the Term for any
reason, Executive shall not, directly or indirectly, take any action (or permit
any action to be taken by an entity with which Executive is associated) which
has the effect of interfering with Employer’s relationship (contractual or
otherwise) with: (i) on-air talent of any member of the Emmis Group; or (ii) any
other employee of any member of the Emmis Group. Without limiting the generality
of the foregoing, Executive specifically agrees that during such time period,
neither Executive nor any entity with which Executive is associated shall
solicit, hire or engage any on-air talent or other employee of any member of the
Emmis Group or any other employee of any member of the Emmis Group to provide
services for Executive’s benefit or for the benefit of any other business or
entity, or solicit or

7



--------------------------------------------------------------------------------



 



encourage them to cease their employment with any member of the Emmis Group for
any reason.
     8.2 Non-Competition. Executive acknowledges the special and unique nature
of Executive’s employment with Employer as a senior-management-level employee,
and understands that, as a result of Executive’s employment with Employer prior
to and during the Term, Executive has gained and will continue to gain knowledge
of and have access to highly sensitive and valuable information regarding the
operations of Employer and its subsidiaries and affiliated entities, including
but not limited to the confidential information described more fully in
Section 7.1. Accordingly, Executive acknowledges Employer’s interest in
preventing the disclosure of such information through the engagement of
Executive’s services by any of Employer’s competitors following the expiration
or termination of the Term for any reason. Consequently, during the Term and for
a period of twelve (12) months immediately following the expiration or
termination of the Term for any reason, Executive shall not engage directly or
indirectly in, or become employed by, serve as an agent or consultant to, or
become an officer, director, partner, principal or shareholder of, any
corporation, partnership or other entity which is engaged in the terrestrial
radio broadcasting business, or the city and regional magazine publishing
business, in any market in which Employer owns or operates a radio station or
magazine as of the termination date of Executive’s employment with Employer. As
long as Executive does not engage in any other activity prohibited by the
immediately preceding sentence, Executive’s ownership of less than five percent
(5%) of the issued and outstanding stock of any corporation whose stock is
traded on an established securities market shall not constitute competition with
Employer for the purpose of this Section 8.2.
     8.3 Injunctive Relief. Executive acknowledges and agrees that the
provisions of this Section 8 have been specifically negotiated and carefully
worded in recognition of the opportunities which will be afforded to Executive
by Employer by virtue of Executive’s continued association with Employer during
the Term, and the influence that Executive has and will continue to have over
Employer’s employees, customers and suppliers. Executive further acknowledges
that Executive’s breach of Section 8.1 or 8.2 herein will cause irreparable harm
and damage to Employer, the exact amount of which will be difficult to
ascertain; that the remedies at law for any such breach would be inadequate; and
that the provisions of this Section 8 have been specifically negotiated and
carefully written to prevent such irreparable harm and damage. Accordingly, if
Executive breaches Section 8.1 or 8.2, Employer shall be entitled to injunctive
relief (including attorneys’ fees and costs) enforcing Section 8.1 or 8.2, to
the extent reasonably necessary to protect Employer’s legitimate interests,
without posting bond or other security. Notwithstanding anything to the contrary
contained in this Agreement, if Executive violates Section 8.1 or 8.2, and
Employer brings legal action for injunctive or other relief, Employer shall not,
as a result of the time involved in obtaining such relief, be deprived of the
benefit of the full period of noninterference set forth therein. Accordingly,
the obligations set forth in Section

8



--------------------------------------------------------------------------------



 



8.1 or 8.2 shall have the duration set forth therein, computed from the date
such relief is granted but reduced by the time expired between the date the
restrictive period began to run and the date of the first violation of the
obligation(s) by Executive.
     8.4 Construction. Despite the express agreement herein between the parties,
in the event that any provisions set forth in this Section 8 shall be determined
by any court or other tribunal of competent jurisdiction to be unenforceable for
any reason whatsoever, the parties agree that this Section 8 shall be
interpreted to extend only to the maximum extent as to which it may be
enforceable, and that this Section 8 shall be severable into its component
parts, all as determined by such court or tribunal.
     9. Termination of Agreement by Employer for Cause.
     9.1 Termination. Employer may terminate this Agreement and Executive’s
employment hereunder for Cause (as defined in Section 9.3 below) in accordance
with the terms and conditions of this Section 9. Following a determination by
Employer that Executive should be terminated for Cause, Employer shall give
written notice (the “Preliminary Notice”) to Executive specifying the grounds
for such termination, and Executive shall have ten (10) days after receipt of
the Preliminary Notice to attempt to cure any acts or omissions giving rise to
Cause, if applicable, and/or to respond to Employer in writing. If following the
expiration of such ten (10) day period Employer reaffirms its determination that
Executive should be terminated for Cause, such termination shall be effective
upon delivery by Employer to Executive of a final notice of termination.
     9.2 Effect of Termination. In the event of termination for Cause
as provided in Section 9.1 above:
     (i) Executive shall have no further obligations or liabilities hereunder
except Executive’s obligations under Sections 7 and 8, which shall survive the
termination of this Agreement, and except for any obligations arising in
connection with any conduct of Executive described in Section 9.3;
     (ii) Employer shall have no further obligations or liabilities hereunder,
except that Employer shall, not later than two (2) weeks after the termination
date:
     (a) Pay to Executive any Base Salary which has been earned on or prior to
the termination date, but which remains unpaid as of the termination date; and
     (b) Pay to Executive any bonus amounts which have been earned on or prior
to the termination date pursuant to

9



--------------------------------------------------------------------------------



 



Section 4, if any, but which remain unpaid as of the termination date.
Additionally, Employer shall comply with the applicable provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and the
provisions of any Employer benefit plans in which Executive or Executive’s
eligible dependents or beneficiaries are participating at the time of
termination.
     9.3 Definition of Cause. For purposes of this Agreement, “Cause” shall be
defined to mean any of the following: (i) Executive’s failure, refusal or
neglect to perform any of Executive’s material duties or obligations under this
Agreement, or any material duties assigned to Executive consistent with the
terms of this Agreement (Executive’s inability or failure to perform his
obligations hereunder because of his death or incapacity, subject to Employer’s
right to terminate Executive’s employment pursuant to Section 11, including
during approved periods of absence, shall not be considered Cause for
termination under this provision), or abide by any applicable policy of
Employer, or Executive’s breach of any material term or condition of this
Agreement, and continuation of such failure, refusal, neglect, or breach after
written notice and the expiration of a ten (10) day cure period; provided,
however, that it is not the parties’ intention that the Employer shall be
required to provide successive such notices, and in the event Employer has
provided Executive with a notice and opportunity to cure pursuant to this
Section 9.3, Employer may terminate this Agreement for a subsequent breach
similar or related to the breach for which notice was previously given or for a
continuing series or pattern of breaches (whether or not similar or related)
without providing notice and an opportunity to cure; (ii) commission of any
felony or any other crime involving an act of moral turpitude which is harmful
to Employer’s business or reputation; (iii) Executive’s action or omission, or
knowing allowance of actions or omissions, which are in violation of any law or
any of the rules or regulations of the Federal Communications Commission, or
which otherwise jeopardize any of the licenses granted to Employer or any member
of the Emmis Group in connection with the ownership or operation of any radio
station; (iv) theft in any amount; (v) actual or threatened violence against any
individual (in connection with his employment hereunder) or another employee;
(vi) sexual or other prohibited harassment of others that is actionable under
applicable laws; (vii) unauthorized disclosure or use of trade secrets or
proprietary or confidential information, as described more fully in Section 7.1;
(viii) any action which brings Employer or any member of the Emmis Group into
public disrepute, contempt, scandal or ridicule, and which is harmful to
Employer’s business or reputation; and (ix) any matter constituting cause or
gross misconduct under applicable laws.

10



--------------------------------------------------------------------------------



 



     10. Termination by Employer Without Cause or Voluntary Resignation by
Executive for Good Reason.
     10.1 Effect of the Termination. If Employer Terminates Executive’s
Employment (as defined below) without Cause, or Executive Terminates his
Employment for Good Reason (as defined below), then:
     (i) Executive shall have no further obligations or liabilities hereunder,
except Executive’s obligations under Sections 7 and 8, which shall survive the
termination of this Agreement.
     (ii) Employer shall have no further obligations or liabilities hereunder,
except that Employer shall:
     (a) Pay to Executive any Base Salary which has been earned on or prior to
the termination date, but which remains unpaid as of the termination date, in a
lump-sum cash payment within two (2) weeks of the termination date;
     (b) Pay to Executive any bonus amounts, if any, which Executive earned
prior to the termination date pursuant to Section 4 but which are unpaid as of
the termination date, in a lump-sum cash payment within two (2) weeks of the
termination date;
     (c) Pay to Executive a lump-sum cash payment within two (2) weeks of the
termination date equal to the total amount of Base Salary that would have been
payable to Executive hereunder had the termination not occurred for a period
that is the lesser of one (1) year from the termination date or the period
between the termination date and February 29, 2012, subject to any applicable
tax withholding and deductions as required by law;
     (d) Pay or reimburse, for the period applicable under Section 10.1(ii)(c)
above, any medical, dental or vision insurance premiums (up to the amount that
Employer is paying on behalf of Executive and his eligible dependents
immediately prior to the date of termination, e.g., the employer-paid premium)
for the continuation of such health coverage for Executive and Executive’s
dependents pursuant to the provisions of COBRA or applicable state law. If
Executive becomes eligible to participate in any other group insurance program
of another employer and elects coverage thereunder, these payments shall cease
at that time;
     (e) Pay the full amount of Executive’s bonus opportunity pursuant to
Section 4.2, as applicable, in a lump-sum cash payment within two (2) weeks
after the termination date, for the Fiscal Year in which the termination occurs,
subject to

11



--------------------------------------------------------------------------------



 



applicable tax withholding;
     (f) Pay the Prior Contract Completion Bonus described in Section 4.3 in the
amounts set forth therein, in a lump-sum cash payment within two (2) weeks after
the termination date, subject to applicable taxes and withholding;
     (g) Pay the Completion Bonus described in Section 4.4 in the amounts set
forth therein, in a lump-sum cash payment within two (2) weeks after the
termination date, subject to applicable taxes and withholding; and
     (h) Accelerate in full the vesting of any equity granted to Executive prior
to the termination date within two (2) weeks after the termination date (subject
to applicable tax withholding and deductions as required by law).
     10.2 Definition of Termination of Employment. For purposes of this
Agreement, when capitalized, “Terminates Employment,” “Termination of
Employment,” or any variation of that term means a separation from service
within the meaning of Section 409A (defined below).
     10.3 Definition of Good Reason. For purposes of this Section 10, the term
“Good Reason” shall be defined to mean, without Executive’s written consent:
(i) a reduction by Employer in Executive’s Base Salary or target Fiscal Year
Bonus opportunity from the amounts set forth in this Agreement; (ii) failure of
Employer to provide an office to Executive, or Employer requiring Executive to
work in an office that is more than thirty-five (35) miles from the location of
the Company’s principal executive offices at the time of this Agreement, except
for required travel on business of the Company to the extent substantially
consistent with Executive’s business travel obligations, or (iii) a material
breach of the terms of this Agreement by Employer; provided that Executive has
given Employer notice of such breach within thirty (30) days of the initial
occurrence of the event that is alleged to constitute Good Reason, such breach
remains uncured in the thirty (30) day period after such notice, and Executive
terminates his employment no later than ten (10) days after the cure period has
expired. Employer shall not take any position that a resignation by Executive
for Good Reason fails to constitute on involuntary separation from service for
purposes of Section 409A.
     11. Termination of Agreement by Employer for Incapacity.
     11.1 Termination. If Executive shall become incapacitated (as defined in
the Employer’s employee handbook or, if that is not applicable, as reasonably
determined by Employer), Employer shall continue to compensate Executive under
the terms of this Agreement without diminution and otherwise without regard to
such incapacity or nonperformance of duties until Executive has been

12



--------------------------------------------------------------------------------



 



incapacitated for a cumulative period of ninety (90) days in any one hundred
eighty (180) consecutive day period, at which time Employer may, in its sole
discretion, elect to terminate Executive’s employment. The date that Executive’s
employment terminates pursuant to this Section 11 is referred to herein as the
“Incapacity Termination Date.”
     11.2 Obligations after Termination. Executive shall have no further
obligations or liabilities hereunder after an Incapacity Termination Date except
Executive’s obligations under Sections 7 and 8, which shall survive the
termination or expiration of this Agreement. After an Incapacity Termination
Date, Employer shall have no further obligations or liabilities hereunder except
that Employer shall, not later than two (2) weeks after an Incapacity
Termination Date, pay to Executive those amounts described in Sections 4.3, 4.4
and 9.2(ii); provided, however, that in the event an Incapacity Termination Date
occurs at least six (6) months after the commencement of a Fiscal Year during
the Term, Employer shall pay to Executive a pro-rated portion of the Fiscal Year
Bonus for the Fiscal Year during which the Incapacity Termination Date occurs,
such amount to be determined in the sole discretion of Employer. Additionally,
Employer shall comply with the provisions of COBRA and the provisions of any
Employer benefit plans in which Executive or Executive’s eligible dependents or
beneficiaries are participating at the time of termination. Nothing in this
Section 11 shall affect the amount of any benefits which may be payable to
Executive under any insurance plan or policy maintained by Employer or Executive
or pursuant to any Employer company practice, plan or program applicable to
other senior-management-level employees of the Emmis Group.
     12. Death of Executive. This Agreement shall terminate immediately upon
Executive’s death. In the event of such termination, Employer shall have no
further obligations or liabilities hereunder except that Employer shall, not
later than two (2) weeks after Executive’s date of death, pay or grant to
Executive’s estate or designated beneficiary those amounts described in
Sections 4.3, 4.4 and 9.2(ii). Additionally, Employer shall comply with the
provisions of COBRA and the provisions of any Employer benefit plans in which
Executive or Executive’s eligible dependents or beneficiaries are participating
at the time of termination. In the event that Executive dies after termination
of this Agreement pursuant to Sections 9, 10 or 11, all amounts required to be
paid by Employer prior to Executive’s death in connection with such termination
that remain unpaid as of Executive’s date of death shall be paid to Executive’s
estate or designated beneficiary.
     13. Termination of the Agreement because of Non-renewal. If this Agreement
expires on February 29, 2012 and is not renewed or extended by the parties,
Executive shall have no further obligations or liabilities hereunder, except
Executive’s obligations under Sections 7 and 8, which shall survive the
expiration of this Agreement. Employer shall have the liabilities and
obligations set forth in Section 9.2(ii) above, and shall pay the Fiscal Year
Bonus, if any, in accordance with Section 4.2, and the Completion Bonus in
accordance with Section 4.4 within two (2) weeks after the expiration of the
Agreement.

13



--------------------------------------------------------------------------------



 



     14. Application of Internal Revenue Code Section 409A. Notwithstanding
anything to the contrary set forth herein, any payments and benefits provided
under this Agreement (the “Severance Benefits”) that constitute “deferred
compensation” within the meaning of Section 409A of the Code and the regulations
and other guidance thereunder and any state law of similar effect (collectively
“Section 409A”) shall not commence in connection with Executive’s termination of
employment unless and until Executive has also incurred a “separation from
service” (as such term is defined in Treasury Regulation Section 1.409A-1(h)
(“Separation From Service”), unless Employer reasonably determines that such
amounts may be provided to Executive without causing Executive to incur the
additional 20% tax under Section 409A.
     It is intended that each installment of the Severance Benefits payments
provided for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i). For the avoidance of doubt, it is intended
that payments of the Severance Benefits set forth in this Agreement satisfy, to
the greatest extent possible, the exemptions from the application of
Section 409A provided under Treasury Regulation Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9). However, if Employer (or, if applicable, the
successor entity thereto) determines that the Severance Benefits constitute
“deferred compensation” under Section 409A and Executive is, on the termination
of service, a “specified employee” of Employer or any successor entity thereto,
as such term is defined in Section 409A(a)(2)(B)(i) of the Code, then, solely to
the extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, the timing of the Severance Benefit payments
shall be delayed until the earlier to occur of: (i) the date that is six months
and one day after Executive’s Separation From Service, or (ii) the date of
Executive’s death (such applicable date, the “Specified Employee Initial Payment
Date”), the Employer (or the successor entity thereto, as applicable) shall
(A) pay to Executive a lump sum amount equal to the sum of the Severance Benefit
payments that Executive would otherwise have received through the Specified
Employee Initial Payment Date if the commencement of the payment of the
Severance Benefits had not been so delayed pursuant to this Section and
(B) commence paying the balance of the Severance Benefits in accordance with the
applicable payment schedules set forth in this Agreement.
     This Agreement is intended to comply with Section 409A, and it is intended
that no amounts payable hereunder shall be subject to tax under Section 409A.
Employer shall use commercially reasonable efforts to comply with Section 409A
with respect to payments of benefits hereunder.
     15. Adjustments for Changes in Capitalization of Employer. In the event of
any change in Employer’s outstanding Shares during the Term by reason of any
reorganization, recapitalization, reclassification, merger, stock split, reverse
stock split, stock dividend, asset spin-off, share combination, consolidation or
other event, the number and class of Shares and/or Options awarded pursuant to
Section 4 (and any applicable Option exercise price) shall be adjusted by the
Compensation Committee in its sole and absolute discretion and, if applicable,
in accordance with the terms of the Plan, and the option agreement evidencing
the grant of the Option. The determination of the Compensation Committee shall
be conclusive and binding. All adjustments pursuant to

14



--------------------------------------------------------------------------------



 



this Section shall be made in a manner that does not result in taxation to the
Executive under Code Section 409A.
     16. Notices. All notices, requests, consents and other communications,
required or permitted to be given hereunder, shall be made in writing and shall
be deemed to have been made as of: (a) the date that is three (3) days after the
date of mailing, if sent via the U.S. postal service, postage-prepaid, (b) the
date that is the next date upon which an overnight delivery service (Federal
Express, UPS or DHL only) will make such delivery, if sent via such overnight
delivery service, first-class, postage prepaid, (c) the date such delivery is
made, if delivered in person to the notice party specified below, or (d) the
date such delivery is made, if delivered via email. Such notice shall be
delivered as follows (or to such other or additional address as either party
shall designate by notice in writing to the other in accordance herewith):
     (i) If to Employer:
Ian D. Arnold, Esq.
Vice President and Associate General Counsel
Emmis Communications Corporation
40 Monument Circle, Suite 700
Indianapolis, Indiana 46204
With a copy to:
Emmis Communications Corporation
40 Monument Circle, Suite 700
Indianapolis, Indiana 46204
Attn: Legal Department
     (ii) If to Executive, to Executive at Executive’s address in the personnel
records of Employer.
     17. Miscellaneous.
     17.1 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Indiana without regard to
its conflict of law principles.
     17.2 Captions. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
any of the terms and conditions of this Agreement.
     17.3 Entire Agreement. This Agreement shall supersede and replace, in all
respects, any prior employment agreement entered into between the parties and
any such agreement shall immediately terminate and be of no further force or
effect. For purposes of the preceding sentence, any change in control,
restricted

15



--------------------------------------------------------------------------------



 



stock, option and other benefits-related agreement shall not constitute a “prior
employment agreement.”
     17.4 Assignment. This Agreement, and Executive’s rights and obligations
hereunder, may not be assigned by Executive to any third party; provided,
however, that Executive may designate pursuant to Section 17.6 one (1) or more
beneficiaries to receive any amounts that would otherwise be payable hereunder
to Executive’s estate. Employer may assign all or any portion of its rights and
obligations hereunder to any other member of the Emmis Group or to any successor
or assignee of Employer pursuant to a reorganization, recapitalization, merger,
consolidation, sale of substantially all of the assets or stock of Employer, or
otherwise.
     17.5 Amendments; Waivers. Except as expressly provided in the following
sentence, this Agreement cannot be changed, modified or amended, and no
provision or requirement hereof may be waived, without the written consent of
Executive and Employer. Employer may amend this Agreement to the extent that
Employer reasonably determines that such change is necessary to comply with Code
Section 409A and further guidance thereunder, provided that such change does not
reduce the amounts payable to Executive hereunder. The failure of a party at any
time to require performance of any provision hereof shall in no manner affect
the right of such party at a later time to enforce such provision. No waiver by
a party of the breach of any term or covenant contained in this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or construed as, a further or continuing waiver of any such breach or a
waiver of the breach of any other term or covenant contained in this Agreement.
     17.6 Beneficiaries. Whenever this Agreement provides for any payment to
Executive’s estate, such payment may be made instead to such beneficiary as
Executive may have designated in a writing filed with Employer. Executive shall
have the right to revoke any such designation and to re-designate a beneficiary
by written notice to Employer (or to any applicable insurance company).
     17.7 Change in Fiscal Year. If, at any time during the Term, Employer
changes its fiscal year, Employer shall make such adjustments to the various
dates and target amounts included herein as are necessary or appropriate,
provided that no such change shall affect the date on which any amount is
payable hereunder.
     17.8 Executive’s Warranty and Indemnity. Executive hereby represents and
warrants that Executive: (i) has the full and unqualified right to enter into
and fully perform this Agreement according to each and every term and condition
contained herein; (ii) has not made any agreement, contractual obligation or
commitment in contravention of any of the terms and conditions of this Agreement
or which would prevent Executive from performing according to any of the terms
and conditions contained herein; and (iii) has not entered into any

16



--------------------------------------------------------------------------------



 



agreement with any prior employer or other person, corporation or entity which
would in any way adversely affect Executive’s or Employer’s right to enter into
this Agreement. Furthermore, Executive hereby agrees to fully indemnify and hold
harmless Employer and each of its subsidiaries, affiliates and related entities,
and each of their respective officers, directors, employees, agents, attorneys,
shareholders, insurers and representatives from and against any and all losses,
costs, damages, expenses (including attorneys’ fees and expenses), liabilities
and claims, arising from, in connection with, or in any way related to,
Executive’s breach of any of the representations or warranties contained in this
Section 17.8.
     17.9 Venue. Any action to enforce, challenge or construe the terms or
making of this Agreement or to recover for its breach shall be litigated
exclusively in a state court located in Marion County, Indiana, except that the
Employer may elect, at its sole and absolute discretion, to litigate the action
in the county or state where any breach by Executive occurred or where Executive
can be found. Executive acknowledges and agrees that this venue provision is an
essential provision of this Agreement and Executive hereby waives any defense of
lack of personal jurisdiction or improper venue.
     17.10 Indemnification. Executive shall be entitled to the benefit of the
indemnification provisions set forth in Employer’s Amended and Restated Articles
of Incorporation and/or By-Laws, or any applicable corporate resolution, as the
same may be amended from time to time during the Term (not including any
limiting amendments or additions, but including any amendments or additions that
add to or broaden the protection afforded to Executive at the time of execution
of this Agreement) to the fullest extent permitted by applicable law.
Additionally, Employer shall cause Executive to be indemnified in accordance
with Chapter 37 of the Indiana Business Corporation Law (the “IBCL”), as the
same may be amended from time to time during the Term, to the fullest extent
permitted by the IBCL as required to make Executive whole in connection with any
indemnifiable loss, cost or expense incurred in Executive’s performance of
Executive’s duties and obligations pursuant to this Agreement. Employer shall
also maintain during the Term, and for a commercially reasonable period after
the Term, an insurance policy providing directors’ and officers’ liability
coverage in a commercially reasonable amount. It is understood that the
foregoing indemnification obligations shall survive the expiration or
termination of the Term.
     17.11 Change in Control. In the event of a “Change in Control,” the rights
and obligations of Executive and Employer shall be set forth in the separate
Change in Control Agreement executed by the parties and attached to this
Agreement as Exhibit A (the “CIC Agreement”). “Change in Control” shall have the
meaning ascribed to it in the CIC Agreement.
     17.12 Survival. Provision of this Agreement shall survive the termination
or expiration of this Agreement to the extent necessary in order to

17



--------------------------------------------------------------------------------



 



effectuate the intent of the parties hereunder, including without limitation
Sections 7, 8, 9, 10, 11 and 12.
[Signatures on Following Page]

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
date first written above.

            EMMIS OPERATING COMPANY
(“Employer”)
      By:   /s/ Jeffrey H. Smulyan         Jeffrey H. Smulyan        Chief
Executive Officer     

            J. SCOTT ENRIGHT
(“Executive”)
      /s/ J. Scott Enright       J. Scott Enright         

 